Exhibit 10.15


FIRST AMENDMENT TO OFFICE LEASE


This FIRST AMENDMENT TO OFFICE LEASE ("First Amendment") is made and entered
into as of October 19, 2018, by and between HCP LIFE SCIENCE REIT, INC., a
Maryland corporation ("Landlord"), and SORRENTO THERAPEUTICS, INC., a Delaware
corporation ("Tenant").


R E C I T A L S :




A.Landlord and Tenant are parties to the Lease dated September 8, 2016 (the
"Lease"), pursuant to which Tenant leases approximately 76,687 rentable square
feet of space, consisting of the entire building (the "Building") located at
4955 Directors Place, San Diego, California 92121.


B.The parties desire to amend the Lease on the terms and conditions set forth in
this First Amendment.


A G R E E M E N T :




NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1.    Terms. All capitalized terms when used herein shall have the same
respective meanings as are given such terms in the Lease unless expressly
provided otherwise in this First Amendment.


2.    Condition of the Premises. Landlord and Tenant acknowledge that Tenant has
been occupying the Premises pursuant to the Lease, and therefore Tenant
continues to accept the Premises in its presently existing, "as is" condition.
Except as otherwise provided in the Lease, Landlord shall not be obligated to
provide or pay for any improvement work or services related to the improvement
of the Premises. Tenant also acknowledges that neither Landlord nor any agent of
Landlord has made any representation or warranty regarding the condition of the
Premises, the Building, or the Project or with respect to the suitability of the
same for the conduct of Tenant's business.


3.    Extended Lease Term. Pursuant to the Lease, the Lease Term is scheduled to
expire on November 30, 2025. Landlord and Tenant hereby agree to extend the
Lease Term for a period of three (3) years and eleven (11) months, from December
1, 2025, through October 31, 2029 (the "Extended Term"), on the terms and
conditions set forth in the Lease, as hereby amended by this First Amendment,
unless sooner terminated as provided in the Lease.







--------------------------------------------------------------------------------






3.1    Option to Extend Lease Term. Landlord and Tenant acknowledge and agree
that Tenant shall continue to have one (1) option to extend the Lease Term for a
period of five (5) years in accordance with, and pursuant to the terms of,
Section 2.2 of the Lease; provided, however, all references therein to the
"initial Lease Term" shall be deemed to refer to the "Extended Term," and all
references to "the first year of the Option Term (i.e., December 1, 2025
– November 30, 2026)" shall be deemed to refer to "the first year of the Option
Term (i.e., November 1, 2029 – October 31, 2034)."


4.
Rent.



4.1    Base Rent. During the Extended Term, Tenant shall pay monthly
installments of Base Rent for the Premises as follows, and otherwise shall pay
such Base Rent in accordance with the terms of the Lease:




Period During


Annual
Monthly
Installment


Monthly Rental Rate
Extended Term
Base Rent
of Base Rent
per Square Foot
December 1, 2025 –
November 30, 2026


$3,598,154.04


$299,846.17


$3.91
December 1, 2026 –
November 30, 2027


$3,706,098.66


$308,841.56


$4.03
December 1, 2027 –
November 30, 2028


$3,817,281.62


$318,106.80


$4.15
December 1, 2028 –
October 31, 2029


$3,931,800.07


$327,650.01


$4.27





4.2    Direct Expenses. Tenant shall pay continue to pay Tenant's Share of all
Direct Expenses during the Extended Term in accordance with the terms of the
Lease.


5.    Right of First Offer. Tenant's right of first offer set forth in Section
1.3 of the Lease is hereby deleted in its entirety and of no further force or
effect.


6.    Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this First Amendment other than CBRE, Inc. and Avison Young (the
"Brokers"), and that they know of no other real estate broker or agent who is
entitled to a commission in connection with this First Amendment. Each party
agrees to indemnify and defend the other party against and hold the other party
harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, costs and





--------------------------------------------------------------------------------





expenses (including without limitation reasonable attorneys' fees) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of any dealings with any real estate broker or agent, other than the
Brokers, occurring by, through, or under the indemnifying party. The terms of
this Section 5 shall survive the expiration or earlier termination of the term
of the Lease, as hereby amended.



7.    California Required Disclosures. As required by Section 1938(e) of the
California Civil Code, Landlord hereby states as follows: "A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law. Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises." In furtherance of the foregoing, Landlord and Tenant hereby agree as
follows: (a) any CASp inspection requested by Tenant shall be conducted, at
Tenant's sole cost and expense, by a CASp approved in advance by Landlord; and
(b) pursuant to Article 24 of the Lease, Tenant, at its cost, is responsible for
making any repairs within the Premises to correct violations of
construction-related accessibility standards; and, if anything done by or for
Tenant in its use or occupancy of the Premises shall require repairs to the
Building (outside the Premises) to correct violations of construction-related
accessibility standards, then Tenant shall, at Landlord's option, either perform
such repairs at Tenant's sole cost and expense or reimburse Landlord upon
demand, as Additional Rent, for the cost to Landlord of performing such repairs.


8.    No Further Modification. Except as specifically set forth in this First
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect.
[SIGNATURES FOLLOW ON NEXT PAGE]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.


"LANDLORD"    HCP LIFE SCIENCE REIT, INC.,
a Maryland corporation


By: /s/ Michael Dorris    


Its: Vice President    








"TENANT"    SORRENTO THERAPEUTICS, INC.,
a Delaware corporation


By: /s/ Henry Ji, Ph.D.    


    Henry Ji, Ph.D.    
Print Name




Its: President & CEO            









By: /s/ Jiong Shao    


    Jiong Shao    
Print Name




Its: CFO                










